DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 12/30/2021 wherein Claims 1, 4, 19, 20, 22, 24, 26, and 27 are amended, claims 28-33 are newly added, and claims 10-13 are canceled. Therefore, claims 1-9 and 14-33 are currently pending in the application.
The Applicant’s amendment to the Specification has overcome each and every specification objection previously set forth in the Final Rejection dated 6/30/2021. Therefore, the Specification dated 10/1/2021 is accepted by the Examiner.
The Applicant’s amendment to the Claims have overcome each and every Claim Objection and Rejection under 35 U.S.C. § 112 previously set forth in the Final Rejection dated 6/30/2021. 
Response to Arguments
Applicant’s arguments, see pages 11-21, filed 12/30/21, with respect to the rejection(s) of claim(s) 1-9, 14, 15, and 17-26 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dubbe et al. (US 2010/0167231) and other secondary references.
Applicant’s arguments, see pages 21-27, filed 12/30/21, with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 7, 9, 18-20, and 22-25 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dubbe et al. (US 2010/0167231) and other secondary references.
Claim Objections
Claims 1, 2, 4, 16, 18, 26, 30, and 31 are objected to because of the following informalities:  
Claim 1, line 7 recites “which actuating piston element and which passive piston element”. The Examiner suggests amending this to recite “ wherein the actuating piston element and wherein the passive piston element” to improve the claim language and antecedent basis.
Claim 1, lines 9-10 recites “the total length”. The Examiner suggests amending this limitation to recite “the total axial length” to improve the consistency of the claim language as claim 1, line 6 recites “a total axial length”.
Claim 1, line 10 recites “a relaxed state”. The Examiner suggests amending this limitation to recite “[[a]] the relaxed state” in order to refer to “a relaxed state” recited in claim 1, line 6.
Claim 2, line 3 recites “a relaxed state”. The Examiner suggests amending this limitation to recite“[[a]] the relaxed state” in order to refer to “a relaxed state” recited in claim 1, line 6.
Claim 4, line 2 recites “a total length of the piston assembly”. The Examiner suggests amending this limitation to recite “[[a]] the total axial length of the piston assembly” to improve the consistency of the claim language as claim 1, line 6 recites “a total axial length”.
Claim 16, line 3 recites “more stabilising fins”. The Examiner suggests amending this limitation to recite “more stabilising fins.” as the claim lacks a period at the end of the claim. 
Claim 18, line 2 recites “with a pharmaceutical composition”. The Examiner suggests amending this limitation to recite “with [[a]] the pharmaceutical composition” to improve the antecedent basis as claim 1, line 1 recites “for delivery of a pharmaceutical composition”.
Claim 26 recites “which deformable sealing element abuts”. The Examiner suggests amending this to recite “ wherein the deformable sealing element abuts” to provide antecedent basis to this claim limitation.
Claim 30, lines 1-2 recites “a pharmaceutical composition”. The Examiner suggests amending this limitation to recite “ [[a]] the pharmaceutical composition” to improve the antecedent basis as claim 19, line 1 recites “for delivery of a pharmaceutical composition”.
Claim 31, lines 2-3 recites “which deformable sealing element”. The Examiner suggests amending this to recite “ wherein each deformable sealing element” to provide antecedent basis for the claim limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the axial length" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the axial length” will be interpreted as “an axial length”.
Claim 20 recites the limitation "the total axial length" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the total axial length” will be interpreted as “a total axial length”.
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 17, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubbe et al. (US 2010/0167231; hereinafter Dubbe) in view of Cabiri (US 2017/0246394).
With regards to claim 1, Dubbe discloses (Figs. 1, 2, 3, 5 and 6) an injector (see [0055] “a dispenser”) for delivery of a pharmaceutical composition (see [0001] “in dispensing materials such as dental adhesives or restorative products by hand” and [0055]), the injector comprising; 
a cylinder (20) extending along a longitudinal axis (see Fig. 1, which shows the cylinder 20 extending along a longitudinal axis), the cylinder having an inner wall (see at 8 in Fig. 1), an outer wall (see near 20 in Fig. 1), and an outlet (22) at an outlet end (see at 22 in Fig. 1) opposite an actuating end (see at 1 in Fig. 1); 
a piston assembly (1) comprising a compressible section (see Examiner annotated Fig. 1 below; hereinafter referred to as Fig. A) between an actuating piston element (9) and a passive piston element (5), the piston assembly in a relaxed state having a total axial length (see axial length of piston assembly 1 in Fig. 1), which actuating piston element and which passive piston element abut the inner wall of the cylinder at abutting interfaces (see at 8 in Fig. 1 and see Fig. A below)  thereby sealing the compressible section when the piston assembly is inserted in the cylinder (see [0057], [0061] and [0063]), the compressible section having a compressible fluid (see air between the actuating piston element 9 and the passive piston element 5) and a resilient frame (3) linking the actuating piston element to the passive piston element (see Fig. 1 which shows the resilient frame 3 linking the actuating piston element 9 to the passive piston element 5, [0066], and Fig. 6 which shows the resilient frame/sidewall 3 being compressible), the resilient frame being made from an elastic polymer (see [0064] “The piston of the present invention may be made of any suitable material or blend of materials, including low density polyethylene (LDPE), high density polyethylene (HDPE), polypropylene (PP) or other materials having similar properties).
    PNG
    media_image1.png
    487
    734
    media_image1.png
    Greyscale

Dubbe is silent with regards to the compressible section having an axial length of at least 25% of the total length of the piston assembly in a relaxed state and the resilient frame having a volumetric fraction in the range of 5% to 50% the volume of the compressible section, and
wherein the piston assembly has a break loose force (BLF) and a glide force, and the BLF is less than twice as high as the glide force.
Nonetheless, Cabiri teaches a total axial length of a piston assembly is 10 mm (see [0155] “The length of the plunger seal and/or the core may range between 1 to 5 mm and/or between 5 to 10 mm and/or between 10 to 20 mm and/or between 20 to 50 mm and/or between 50 to 100 mm and/or between 100 to 200 mm and/or between 200 to 500 mm.”) and the sidewall/resilient frame has a thickness of 1 mm (see [0155] “The unstressed side wall thickness of the seal may for example range between 0.1 to 1 mM”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the piston assembly of Dubbe with a teaching of Cabiri such that the total axial length of the piston assembly is 10 mm and the sidewall/resilient frame has a sidewall thickness of 1 mm. One of ordinary skill in the art would have been motivated to make this modification, as Dubbe is silent with regards to the specific total axial length of the piston assembly and the thickness of the sidewall. Therefore, one of ordinary skill in the art would refer to the teachings of Cabiri to determine a possible total axial length of the piston assembly and the thickness of the sidewall.
The injector of Dubbe modified in view of Cabiri will hereinafter be referred to as the injector of Dubbe and Cabiri. After determining the total axial length of the piston assembly, further calculations may be completed to determine that the compressible section has an axial length of at least 25% of the total length of the piston assembly in a relaxed state and the resilient frame having a volumetric fraction in the range of 5% to 50% the volume of the compressible section.
Dubbe teaches that the axial length of the actuating piston element (9) and passive piston element (5) is 2.57 mm (see Examiner annotated Fig. 3; hereinafter referred to as Fig. B, [0060] “Angle A may be selected as desired, and is preferably from about 50 degrees to about 70 degrees…Angle B may also be selected as desired, and is preferably from about 45 degrees to about 65 degrees”, [0014] “the front seal projects form the side wall of the piston body by between 0.8 mm and 1.4 mm”, and [0063] “the piston 1 may include  a rear seal 9…Those seals may be designed in the same manner as the front seal 5” therefore the axial length of the actuating piston element and the passive piston element could be the same.). 

    PNG
    media_image2.png
    318
    444
    media_image2.png
    Greyscale

Wherein Angle A is 50 degrees, Angle B is 45 degrees, and the opposite/radial length is 1.4 mm based on the disclosure of [0014] and [0063].
                
                    
                        
                            tan
                        
                        ⁡
                        
                            (
                            θ
                            )
                        
                    
                    =
                    
                        
                            O
                            p
                            p
                            o
                            s
                            i
                            t
                            e
                             
                            s
                            i
                            d
                            e
                        
                        
                            A
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                             
                            s
                            i
                            d
                            e
                        
                    
                
            
                
                    
                        
                            L
                        
                        
                            A
                            x
                            i
                            a
                            l
                             
                            L
                            e
                            n
                            g
                            t
                            h
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            A
                            c
                            t
                            u
                            a
                            t
                            i
                            n
                            g
                             
                            o
                            r
                             
                            P
                            a
                            s
                            s
                            i
                            v
                            e
                             
                            P
                            i
                            s
                            t
                            o
                            n
                             
                            E
                            l
                            e
                            m
                            e
                            n
                            t
                        
                    
                    =
                    
                        
                            1.4
                             
                            m
                            m
                        
                        
                            
                                
                                    tan
                                
                                ⁡
                                
                                    (
                                    50
                                    °
                                    )
                                
                            
                        
                    
                    +
                    
                        
                            1.4
                             
                            m
                            m
                        
                        
                            t
                            a
                            n
                             
                            (
                             
                            45
                            °
                            )
                        
                    
                    =
                    2.57
                     
                    m
                    m
                
            
Next, the axial length of the compressible section is equal to the total axial length of the piston assembly subtracted by the length of each of the actuating and passive piston element. Therefore, the axial length of the compressible section is equal to 4.86 mm.
Wherein the total axial length of the piston assembly is 10 mm as taught by Cabiri, and the length of the actuating and passive piston element are each 2.57 mm.
                
                    
                        
                            L
                        
                        
                            A
                            x
                            i
                            a
                            l
                             
                            l
                            e
                            n
                            g
                            t
                            h
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            c
                            o
                            m
                            p
                            r
                            e
                            s
                            s
                            i
                            b
                            l
                            e
                             
                            s
                            e
                            c
                            t
                            i
                            o
                            n
                        
                    
                    =
                    
                        
                            L
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            A
                            x
                            i
                            a
                            l
                             
                            L
                            e
                            n
                            g
                            t
                            h
                             
                            o
                            f
                             
                            P
                            i
                            s
                            t
                            o
                            n
                             
                            A
                            s
                            s
                            e
                            m
                            b
                            l
                            y
                        
                    
                    -
                    
                        
                            L
                        
                        
                            A
                            c
                            t
                            u
                            a
                            t
                            i
                            n
                            g
                             
                            P
                            i
                            s
                            t
                            o
                            n
                             
                            E
                            l
                            e
                            m
                            e
                            n
                            t
                        
                    
                    -
                    
                        
                            L
                        
                        
                             
                            P
                            a
                            s
                            s
                            i
                            v
                            e
                             
                            P
                            i
                            s
                            t
                            o
                            n
                             
                            E
                            l
                            e
                            m
                            e
                            n
                            t
                        
                    
                
            
		= 10 mm – 2.57 mm – 2.57 mm 
= 4.86 mm 
	Therefore, the injector of Dubbe and Cabiri teaches that the compressible section has an axial length of at least 25% of the total length of the piston assembly in a relaxed state as the injector of Dubbe and Cabiri teaches an axial length of the compressible section of 48.6%.
	Axial length of compressible section = 4.86 mm
	Total length of the piston assembly = 10 mm                        
                            
                                
                                    L
                                
                                
                                    A
                                    x
                                    i
                                    a
                                    l
                                     
                                    l
                                    e
                                    n
                                    g
                                    t
                                    h
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    c
                                    o
                                    m
                                    p
                                    r
                                    e
                                    s
                                    s
                                    i
                                    b
                                    l
                                    e
                                     
                                    s
                                    e
                                    c
                                    t
                                    i
                                    o
                                    n
                                
                            
                            =
                            
                                
                                    4.86
                                     
                                    m
                                    m
                                
                                
                                    10
                                     
                                    m
                                    m
                                
                            
                            =
                            48.6
                            %
                        
                    
	Furthermore, the injector of Dubbe and Cabiri teaches that the resilient frame has a volumetric fraction in the range of 5% to 50% the volume of the compressible section.
	First, the diameter of the resilient frame is equal the diameter of the compressible section subtracted by twice the radial length of the actuating piston element (see Fig. 1 which shows the diameters D1 and the diameter of the inner chamber however D1 is not explicitly specified within Dubbe. Therefore, a calculation must be performed to solve for D1.). After solving, the diameter of the resilient frame is equal to 5.1 mm.
	The diameter of the compressible section/internal cavity is equal to 7.9 mm (see [0064] “the inner diameter of the chamber 21 is preferably 7.9. +-. 0.05 mm.”).
	The radial length of the actuating piston is equal to 1.4 mm (see [0014] “the front seal projects form the side wall of the piston body by between 0.8 mm and 1.4 mm”).                        
                            
                                
                                    D
                                
                                
                                    D
                                    i
                                    a
                                    m
                                    e
                                    t
                                    e
                                    r
                                     
                                    o
                                    f
                                     
                                    R
                                    e
                                    s
                                    i
                                    l
                                    i
                                    e
                                    n
                                    t
                                     
                                    f
                                    r
                                    a
                                    m
                                    e
                                     
                                
                            
                            =
                            
                                
                                    D
                                
                                
                                    D
                                    i
                                    a
                                    m
                                    e
                                    t
                                    e
                                    r
                                     
                                    o
                                    f
                                     
                                    C
                                    o
                                    m
                                    p
                                    r
                                    e
                                    s
                                    s
                                    i
                                    b
                                    l
                                    e
                                     
                                    s
                                    e
                                    c
                                    t
                                    i
                                    o
                                    n
                                
                            
                            -
                            2
                            *
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            R
                                            a
                                            d
                                            i
                                            a
                                            l
                                             
                                            L
                                            e
                                            n
                                            g
                                            t
                                            h
                                             
                                            o
                                            f
                                             
                                            A
                                            c
                                            t
                                            u
                                            a
                                            t
                                            i
                                            n
                                            g
                                             
                                            P
                                            i
                                            s
                                            t
                                            o
                                            n
                                             
                                            e
                                            l
                                            e
                                            m
                                            e
                                            n
                                            t
                                             
                                        
                                    
                                
                                
                                     
                                
                            
                             
                        
                    
= 7.9 mm – 2*(1.4 mm) = 5.1 mm
	Next, the volume of the compressible section is solved for using the volume equation for a cylinder. Therefore, the volume of the compressible section is equal to 238.22 mm3.
                
                    
                        
                            V
                        
                        
                            V
                            o
                            l
                            u
                            m
                            e
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            C
                            o
                            m
                            p
                            r
                            e
                            s
                            s
                            i
                            b
                            l
                            e
                             
                            S
                            e
                            c
                            t
                            i
                            o
                            n
                        
                    
                    =
                
            
                
                    π
                    
                        
                            *
                            (
                            
                                
                                    D
                                
                                
                                    D
                                    i
                                    a
                                    m
                                    e
                                    t
                                    e
                                    r
                                     
                                    o
                                    f
                                     
                                    C
                                    o
                                    m
                                    p
                                    r
                                    e
                                    s
                                    s
                                    i
                                    b
                                    l
                                    e
                                     
                                    S
                                    e
                                    c
                                    t
                                    i
                                    o
                                    n
                                
                            
                            /
                            2
                            )
                        
                        
                            2
                        
                    
                    *
                    
                        
                            L
                        
                        
                            A
                            x
                            i
                            a
                            l
                             
                            L
                            e
                            n
                            g
                            t
                            h
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            C
                            o
                            m
                            p
                            r
                            e
                            s
                            s
                            i
                            b
                            l
                            e
                             
                            S
                            e
                            c
                            t
                            i
                            o
                            n
                        
                    
                
             
                        
                            =
                            π
                            
                                
                                    *
                                    (
                                    7.9
                                     
                                    m
                                    m
                                    /
                                    2
                                    )
                                
                                
                                    2
                                
                            
                            *
                            4.86
                             
                            m
                            m
                            =
                            238.22
                             
                        
                    mm3
Next, the volume of the solid resilient frame 3 is solved for using the volume equation for a cylinder. Note the axial length of the solid resilient frame is equal to the axial length of the compressible section. Therefore, the volume of the solid resilient frame is equal to 99.28 mm3.
                
                    
                        
                            V
                        
                        
                            V
                            o
                            l
                            u
                            m
                            e
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            S
                            o
                            l
                            i
                            d
                             
                            R
                            e
                            s
                            i
                            l
                            i
                            e
                            n
                            t
                             
                            f
                            r
                            a
                            m
                            e
                        
                    
                    =
                    π
                    
                        
                            *
                            (
                            
                                
                                    D
                                
                                
                                    D
                                    i
                                    a
                                    m
                                    e
                                    t
                                    e
                                    r
                                     
                                    o
                                    f
                                     
                                    r
                                    e
                                    s
                                    i
                                    l
                                    i
                                    e
                                    n
                                    t
                                     
                                    f
                                    r
                                    a
                                    m
                                    e
                                
                            
                            /
                            2
                            )
                        
                        
                            2
                        
                    
                    *
                    
                        
                            L
                        
                        
                            A
                            x
                            i
                            a
                            l
                             
                            L
                            e
                            n
                            g
                            t
                            h
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            R
                            e
                            s
                            i
                            l
                            i
                            e
                            n
                            t
                             
                            F
                            r
                            a
                            m
                            e
                        
                    
                
            
                
                    
                        
                            V
                        
                        
                            V
                            o
                            l
                            u
                            m
                            e
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            S
                            o
                            l
                            i
                            d
                             
                            R
                            e
                            s
                            i
                            l
                            i
                            e
                            n
                            t
                             
                            F
                            r
                            a
                            m
                            e
                             
                        
                    
                    =
                    π
                    *
                    
                        
                            
                                
                                    
                                        
                                            5.1
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    *
                    4.86
                     
                    m
                    m
                    =
                    99.28
                     
                    
                        
                            m
                            m
                        
                        
                            3
                        
                    
                     
                
            
	Next, the diameter of the bore of the resilient frame is solved for. The diameter of the bore is equal to the diameter of the resilient frame subtracted by twice the thickness of the of the sidewall wherein the thickness of the sidewall is taught by Cabiri see [0151] within the modification above. Therefore, the diameter of the bore is equal to 3.1 mm.
                
                    
                        
                            D
                        
                        
                            D
                            i
                            a
                            m
                            e
                            t
                            e
                            r
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            b
                            o
                            r
                            e
                        
                    
                    =
                    
                        
                            D
                        
                        
                            D
                            i
                            a
                            m
                            e
                            t
                            e
                            r
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            r
                            e
                            s
                            i
                            l
                            i
                            e
                            n
                            t
                             
                            f
                            r
                            a
                            m
                            e
                        
                    
                    -
                    2
                    *
                    
                        
                            T
                        
                        
                            T
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            s
                            i
                            d
                            e
                            w
                            a
                            l
                            l
                        
                    
                
            
= 5.1 mm – 2* (1 mm) = 3.1 mm
	Next, the length of the bore of the resilient frame is solved for. The length of the bore is equal to the axial length of the compressible section which was solved for above. Therefore, the length of the bore is equal to 4.86 mm.
                        
                            
                                
                                    L
                                
                                
                                    L
                                    e
                                    n
                                    g
                                    t
                                    h
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    b
                                    o
                                    r
                                    e
                                
                            
                            =
                            
                                
                                    L
                                
                                
                                    A
                                    x
                                    i
                                    a
                                    l
                                     
                                    L
                                    e
                                    n
                                    g
                                    t
                                    h
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    C
                                    o
                                    m
                                    p
                                    r
                                    e
                                    s
                                    s
                                    i
                                    b
                                    l
                                    e
                                     
                                    S
                                    e
                                    c
                                    t
                                    i
                                    o
                                    n
                                
                            
                        
                     = 4.86 mm
Next using the solved for diameter of the bore and the length of the bore the volume of the bore is calculated. Therefore, the volume of bore is equal to 36.68 mm3.
                
                    
                        
                            V
                        
                        
                            V
                            o
                            l
                            u
                            m
                            e
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            B
                            o
                            r
                            e
                        
                    
                    =
                    π
                    
                        
                            *
                            (
                            
                                
                                    D
                                
                                
                                    D
                                    i
                                    a
                                    m
                                    e
                                    t
                                    e
                                    r
                                     
                                    o
                                    f
                                     
                                    b
                                    o
                                    r
                                    e
                                
                            
                            /
                            2
                            )
                        
                        
                            2
                        
                    
                    *
                    
                        
                            L
                        
                        
                            L
                            e
                            n
                            g
                            t
                            h
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            b
                            o
                            r
                            e
                        
                    
                
            
                
                    =
                     
                    π
                    
                        
                            *
                            (
                            3.1
                             
                            m
                            m
                            /
                            2
                            )
                        
                        
                            2
                        
                    
                    *
                    4.86
                     
                    m
                    m
                
            
					= 36.68 mm3
	Next, the volume of the hollow resilient frame is solved for. The volume of the hollow resilient frame is equal to the volume of the solid resilient frame subtracted by the volume of the bore. Therefore, the volume of the hollow resilient frame is equal to 62.6 mm3.
                
                    
                        
                            V
                        
                        
                            V
                            o
                            l
                            u
                            m
                            e
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            H
                            o
                            l
                            l
                            o
                            w
                             
                            R
                            e
                            s
                            i
                            l
                            i
                            e
                            n
                            t
                             
                            f
                            r
                            a
                            m
                            e
                        
                    
                    =
                    
                        
                            V
                        
                        
                            V
                            o
                            l
                            u
                            m
                            e
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            S
                            o
                            l
                            i
                            d
                             
                            R
                            e
                            s
                            i
                            l
                            i
                            e
                            n
                            t
                             
                            F
                            r
                            a
                            m
                            e
                        
                    
                    -
                     
                    
                        
                            V
                        
                        
                            V
                            o
                            l
                            u
                            m
                            e
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            B
                            o
                            r
                            e
                        
                    
                
            
 					=	99.28 mm3 – 36.68 mm3 = 62.6 mm3
	Finally, the volumetric fraction of the resilient frame is solved for by dividing the volume of the hollow resilient frame by the volume of the compressible section. Therefore, the resilient frame has a volumetric fraction within the range of 5% to 50% of the volume of the compressible section as the volumetric fraction is equal to 26.28%.                        
                            
                                
                                    V
                                
                                
                                    V
                                    o
                                    l
                                    u
                                    m
                                    e
                                    t
                                    r
                                    i
                                    c
                                     
                                    F
                                    r
                                    a
                                    c
                                    t
                                    i
                                    o
                                    n
                                     
                                    o
                                    f
                                     
                                    R
                                    e
                                    s
                                    i
                                    l
                                    i
                                    e
                                    n
                                    t
                                     
                                    F
                                    r
                                    a
                                    m
                                    e
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            V
                                            o
                                            l
                                            u
                                            m
                                            e
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            h
                                            o
                                            l
                                            l
                                            o
                                            w
                                             
                                            r
                                            e
                                            s
                                            i
                                            l
                                            i
                                            e
                                            n
                                            t
                                             
                                            f
                                            r
                                            a
                                            m
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            V
                                            o
                                            l
                                            u
                                            m
                                            e
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            C
                                            o
                                            m
                                            p
                                            r
                                            e
                                            s
                                            s
                                            i
                                            b
                                            l
                                            e
                                             
                                            S
                                            e
                                            c
                                            t
                                            i
                                            o
                                            n
                                        
                                    
                                
                            
                             
                        
                    
                
                    
                        
                            V
                        
                        
                            V
                            o
                            l
                            u
                            m
                            e
                            t
                            r
                            i
                            c
                             
                            F
                            r
                            a
                            c
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            R
                            e
                            s
                            i
                            l
                            i
                            e
                            n
                            t
                             
                            F
                            r
                            a
                            m
                            e
                        
                    
                    =
                    
                        
                            62.6
                             
                            
                                
                                    m
                                    m
                                
                                
                                    3
                                
                            
                        
                        
                            238.22
                             
                             
                            
                                
                                    m
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                
            
Volumetric Fraction of the Resilient Frame = 26.28%
Finally, a separate embodiment of Dubbe further teaches (Fig. 11) that the piston assembly (see Fig. 11) has a break loose force (BLF) (see Table 1, data row 1 the Break away force equal to 5.16 N) and a glide force (see Table 1, data row 1 the Average Force of 6.3 N and see [0093] “The average force (the arithmetic average of the force applied during the advancement of a sample piston from the initial position to the end position)”). and the BLF is less than twice as high as the glide force (twice the glide force is equal to 12.6 N which the break loose force is less than).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe and Cabiri with a further teaching from a separate embodiment of Dubbe such that the piston assembly has a break loose force (BLF) and a glide force and that the BLF is less than twice as high as the glide force. One of ordinary skill in the art would have been motivated to make this modification, as the piston assembly of this invention provides for a relatively low break away force which makes it useable for very high viscous materials. Further the piston of the invention provides for a sufficiently high sliding force that allows smooth movement of the piston even when used with low viscous material. Therefore, the piston of the invention generally allows for dispensing of rather high viscous materials as well as for dispensing of rather low viscous materials which makes is more universally usable relative to a piston of the prior art (see [0067] of Dubbe).
With regards to claim 2, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, and the injector of Dubbe and Cabiri further teach that the axial length of the compressible section is in the range of 25% to 90% of the total axial length of the piston assembly in a relaxed state (see the aforementioned calculations which showed that the axial length of the compressible section is 48.6% of the total axial length of the piston assembly in a relaxed state which is within the range of 25% to 90%).
With regards to claim 4, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, and the injector of Dubbe and Cabiri further teach that the resilient frame has an axial length in the range of 30% to 70% of a total length of the piston assembly, and the resilient frame has a volumetric fraction of the compressible section in the range of 10% to 50% (see the aforementioned calculations under claim 1, wherein the calculated length of the compressible section is equal to the calculated length of the resilient frame. Therefore, the resilient frame would have an axial length of 48.6% of a total length of the piston assembly which is within the range of 30% to 70%. Additionally, the resilient frame has a volumetric fraction of 26.28% which is within the range of 10% to 50%).
With regards to claim 8, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, and Dubbe further teaches that (Figs. 1, 2, 3, 5 and 6) the piston assembly (1) is symmetrical with respect to an actuating surface (see at 1 in Fig. 1) of the actuating piston element (9) compared to an outlet surface (see at 4 in Fig. 1) of the passive piston element (5) (see [0063] “the piston 1 may include a rear seal 9, and one or more intermediate seals 10, as shown in Fig. 4, to position the piston within the chamber. Those seals may be designed in the same manner as the front seal 5” therefore the actuating surface and outlet surface may be symmetrical as the seals could be designed in the same manner).
With regards to claim 9, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, and Dubbe further teaches (Figs. 1, 2, 3, 5 and 6) that the injector (see [0055] “a dispenser”) comprises a piston rod (40), and the actuating piston element (9) comprises an engagement device (41, 42) for engaging a complementary engagement device (13) of the piston rod (see [0068] “the plunger may have a pin 41 which is inserted into the bore 13 of the piston 1. The pin may have a retainer 42…to hold the piston 1 on the pin 41 of the plunger 40”).
With regards to claim 17,  the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, and Dubbe further teaches that the cylinder (20) has an inner diameter in the range of 2 mm to 10 mm (see [0055] “a cartridge 20 with a chamber 21” and see [0064] “the inner diameter of the chamber 21 is preferably 7.9. +-.0.05 mm”).
With regards to claim 23, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, and Dubbe further teaches (Figs. 1, 2, 3, 5, and 6) that the actuating piston element (9) and the passive piston element (5) each have an inner surface facing the compressible section (see Examiner annotated Fig. 1 below, hereinafter referred to as Fig. C).

    PNG
    media_image3.png
    502
    840
    media_image3.png
    Greyscale

With regards to claim 24, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, and Dubbe further teaches (Figs. 1, 2, 3, 5, and 6) that the actuating piston element (9) is closer to the actuating end (see at 1 in Fig. 1) of the cylinder (20) and the passive piston element (5) is closer to the outlet end (see at 22 in Fig. 1) of the cylinder.
With regards to claim 25, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, and Dubbe further teaches (Figs. 1, 2, 3, 5, and 6) that the actuating piston element (9) is configured to push the passive piston element (5) (The actuating piston element is configured to push the passive piston element because as force is applied to the actuating piston element the force is translated from the plunger to the actuating piston element. The force is then translated to the compressible section, and finally to the passive piston element, see Fig. 6. Therefore, the actuating piston element is configured to push the passive piston element as it translates the force from the plunger to the passive piston element).
With regards to claim 26, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, and Dubbe further teaches (Figs. 1, 2, 3, 5, and 6) that the actuating piston element (9) and the passive piston element (5) each comprise one convex deformable sealing element (6;  see [0014] “a front seal with a convex outermost edge”, and [0063] “the piston 1 may include a rear seal 9…Those seals may be designed in the same manner as the front seal 5” therefore the actuating piston element and the passive piston element each comprise one convex deformable sealing element), which deformable sealing element abuts the inner wall of the cylinder (see at 8 in Fig. 1 and see Fig. A reiterated below).

    PNG
    media_image1.png
    487
    734
    media_image1.png
    Greyscale


Claims 3, 5-7, 14-15, 18-22, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubbe and Cabiri as applied to claims 1 and 19 respectively above, and further in view of Hetting (US 2016/0129197).
With regards to claim 3, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, however, Dubbe is silent with regards to the elastic polymer is a thermoplastic elastomer having a Shore A hardness in the range of 50 to 90.
Nonetheless, Hetting teaches that the elastic polymer is a thermoplastic elastomer (See [0030] “the piston of the invention is made by injection moulding from an appropriate thermoplastic polymer”) having a Shore A hardness in the range of 50 — 90 (See [0030] “has a Shore A hardness in the range of about 50 to 90” and claim 32 “the piston has a Shore A hardness in the range of 50 to 90”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe and Cabiri with a teaching of Hetting such that the elastic polymer is a thermoplastic elastomer having a Shore A hardness in the range of 50 to 90. One of ordinary skill in the art would have been motivated to make this modification, as Hetting teaches that the deformable sealing element is made from a material of an appropriate hardness and elasticity to ensure that the annular gap between the piston and the inner wall of the cylinder is sealed wherein thermoplastic elastomers are examples of these materials (see [0030] of Hetting). Furthermore, a Shore A hardness within the range of 50 – 90 is desirable as it enables the piston to exert a sufficient force against the inner wall of the cylinder and thereby provide a static friction to resist a substantial pressure when exposed to pressure filling through the hypodermic needle (see [0030] of Hetting).
With regards to claim 5, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, however, Dubbe is silent with regards to the at least one of the actuating piston element, the passive piston element, and the resilient frame, or the actuating piston element, the passive piston element, and the resilient frame are made from a thermoplastic elastomer (TPE).
Nonetheless, Hetting teaches that at least one of the actuating piston element (see top most pair of reference numeral 5s in Fig. 1), the passive piston element (see bottommost pair of reference numeral 5s in Fig. 1), and the resilient frame (see reference numeral 4 in between the pairs of reference numeral 5s), or the actuating piston element, the passive piston element, and the resilient frame are made from a thermoplastic elastomer (TPE) (See [0030] “the piston of the invention is made by injection moulding from an appropriate thermoplastic polymer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe and Cabiri with a teaching of Hetting such that at least one of the actuating piston element, the passive piston element, and the resilient frame, or the actuating piston element, the passive piston element, and the resilient frame are made from a thermoplastic elastomer (TPE). One of ordinary skill in the art would have been motivated to make this modification, as Hetting teaches that the deformable sealing element is made from a material of an appropriate hardness and elasticity to ensure that the annular gap between the piston and the inner wall of the cylinder is sealed wherein thermoplastic elastomers are examples of these materials (see [0030] of Hetting).
The injector of Dubbe and Cabiri modified in view of Hetting will hereinafter be referred to as the injector of Dubbe, Cabiri, and Hetting.
With regards to claim 6, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, however, Dubbe is silent with regards to at least one of the actuating piston element, the passive piston element, and the resilient frame, or the actuating piston element, the passive piston element, and the resilient frame, have a Shore A hardness in the range of 50 to 90.
Nonetheless, Hetting teaches that at least one of the actuating piston element (see top most pair of reference numeral 5s in Fig. 1), the passive piston element (see bottommost pair of reference numeral 5s in Fig. 1), and the resilient frame (see reference numeral 4 in between the pairs of reference numeral 5s), or the actuating piston element, the piston element, and resilient frame have a Shore A hardness in the range of 50 to 90 (See [0030] “the piston...has a Shore A hardness in the range of about 50 to 90” and claim 32 “the piston has a Shore A hardness in the range of 50 to 90”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe and Cabiri with a teaching of Hetting such that at least one of the actuating piston element, the passive piston element, and the resilient frame, or the actuating piston element, the passive piston element, and the resilient frame, have a Shore A hardness in the range of 50 to 90. One of ordinary skill in the art would have been motivated to make this modification, as Hetting teaches that a Shore A hardness within the range of 50 – 90 is desirable as it enables the piston to exert a sufficient force against the inner wall of the cylinder and thereby provide a static friction to resist a substantial pressure when exposed to pressure filling through the hypodermic needle (see [0030] of Hetting).
The injector of Dubbe and Cabiri modified in view of Hetting will hereinafter be referred to as the injector of Dubbe, Cabiri, and Hetting.
With regards to claim 7, the injector of Dubbe, Cabiri, and Hetting teaches the claimed invention of claim 5, however, Dubbe is silent with regards to the actuating piston element, the passive piston element and the resilient frame are injection moulded as a single piece.
Nonetheless, Hetting further teaches that the actuating piston element (see top most pair of reference numeral 5s in Fig. 1), the passive piston element (see bottommost pair of reference numeral 5s in Fig. 1), and the resilient frame (see reference numeral 4 in between the pairs of reference numeral 5s) are injection moulded as a single piece (see [0030] ‘the piston is injection moulded” and Fig. 1 which shows the single piece).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe, Cabiri, and Hetting with a further teaching of Hetting such that the actuating piston element, the passive piston element and the resilient frame are injection moulded as a single piece. One of ordinary skill in the art would have been motivated to make this modification, as Hetting teaches that when the piston is injection moulded the piston can be made with lower tolerances than afforded by technologies such as vulcanization, which is commonly used in the manufacture of traditional rubber pistons (see [0030] of Hetting).
With regards to claim 14, the injector of Dubbe, Cabiri, and Hetting teaches the claimed invention of claim 6, and Dubbe further teaches (Figs. 1, 2, 3, 5 and 6) that the injector does not comprise a lubricant (the injector shown in Figs. 1, 2, 3, 5, and 6 does not disclose the use of a lubricant therefore the Examiner has determined that the injector does not comprise a lubricant).
With regards to claim 15, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, however, Dubbe is silent with regards the cylinder is made from glass.
Nonetheless, Hetting teaches that the cylinder is made from glass (See [0035] “the cylinder may be made of any relevant material such as…or glasses”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe and Cabiri with a teaching of Hetting such that the cylinder is made from glass. One of ordinary skill in the art would have been motivated to make this modification, as Dubbe is silent with regards to what material the cylinder is comprised of. Therefore, one of ordinary skill would refer to Hetting in order to determine what material to manufacture the cylinder of. Furthermore, Hetting discloses that it is common to manufacture a cylinder from glass (see [0035] of Hetting).
With regards to claim 18, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, however, Dubbe is silent with regards to the cylinder being prefilled with a pharmaceutical composition. 
Nonetheless, Hetting teaches that the cylinder (2) is prefilled with a pharmaceutical composition (See [0051] “the outlet section of the cylinder, is prefilled with a pharmaceutical composition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe and Cabiri with a teaching of Hetting such that the cylinder is prefilled with a pharmaceutical composition. One of ordinary skill in the art would have been motivated to make this modification, as Hetting discloses that it is preferred for a cylinder to be prefilled with the pharmaceutical composition in the correct dose for delivery to the subject (see [0051] of Hetting).
With regards to claim 19, Dubbe discloses (Figs. 1, 2, 3, 5, and 6) an injector (see [0055] “a dispenser”) for delivery of a pharmaceutical composition (see [0001] “in dispensing materials such as dental adhesives or restorative products by hand” and [0055]), the injector comprising; 
a cylinder (20) extending along a longitudinal axis (see Fig. 1, which shows the cylinder 20 extending along a longitudinal axis), the cylinder comprising: 
an inner wall (see at 8 in Fig. 1); 
an outer wall (see near 20 in Fig. 1); 
an actuating end (see at 1 in Fig. 1); 
an outlet end (see at 22 in Fig. 1) opposite the actuating end; 
an outlet (22) at the outlet end; 
a piston assembly (1) comprising: 
an actuating piston element (9); 
a passive piston element (5); 
a compressible section (see Fig. A reiterated below) positioned between the actuating piston element and the passive piston element, 

    PNG
    media_image1.png
    487
    734
    media_image1.png
    Greyscale

a resilient frame (3) linking the actuating piston element to the passive piston element (see Fig. 1 which shows the resilient frame 3 linking the actuating piston element 9 to the passive piston element 5, [0066], and Fig. 6 which shows the resilient frame/sidewall 3 being compressible), the resilient frame being made from an elastic polymer (see [0064] “The piston of the present invention may be made of any suitable material or blend of materials, including low density polyethylene (LDPE), high density polyethylene (HDPE), polypropylene (PP) or other materials having similar properties); and wherein the actuating piston element and the passive piston element abut the inner wall of the cylinder at abutting interfaces (see at 8 in Fig. 1 and see Fig. A reiterated above) thereby sealing the compressible section when the piston assembly is inserted in the cylinder (see [0057], [0061] and [0063]). 
Dubbe is silent with regards to the resilient frame having a volumetric fraction in the range of 5% to 40% of a volume of the compressible section and an axial length in the range of 30% to 70% of a total length of the piston assembly; and
wherein the actuating piston element, the passive piston element and the resilient frame are injection moulded as a single piece.
Nonetheless, Cabiri teaches a total axial length of a piston assembly is 10 mm (see [0155] “The length of the plunger seal and/or the core may range between 1 to 5 mm and/or between 5 to 10 mm and/or between 10 to 20 mm and/or between 20 to 50 mm and/or between 50 to 100 mm and/or between 100 to 200 mm and/or between 200 to 500 mm.”) and the sidewall/resilient frame has a thickness of 1 mm (see [0155] “The unstressed side wall thickness of the seal may for example range between 0.1 to 1 mM”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the piston assembly of the injector of Dubbe with a teaching of Cabiri such that the total axial length of the piston assembly is 10 mm and the sidewall/resilient frame has a sidewall thickness of 1 mm. One of ordinary skill in the art would have been motivated to make this modification, as Dubbe is silent with regards to the specific total axial length of the piston assembly and the thickness of the sidewall. Therefore, one of ordinary skill in the art would refer to the teachings of Cabiri to determine a possible total axial length of the piston assembly and the thickness of the sidewall. 
Next, see the calculations conducted under claim 1 wherein it was determined that the compressible section has an axial length of 48.6% of the total axial length of the piston assembly. Therefore, as the length of the compressible section is equal to the length of the resilient frame the resilient frame would have an axial length of 48.6% of the total axial length of the piston assembly which is within the range of 30% to 70% of the total length of the piston assembly. 
Next, see the calculations under claim 1 wherein it was determined that the resilient frame has a volumetric fraction of  26.28% which is within the range of 5% to 40% of a volume of the compressible section.
The injector of Dubbe modified in view of Cabiri will hereinafter be referred to as the injector of Dubbe and Cabiri. However, Dubbe is silent with regards to the actuating piston element, the passive piston element, and the resilient frame are injection moulded as a single piece.
Nonetheless, Hetting teaches that the actuating piston element (see top most pair of reference numeral 5s in Fig. 1), the passive piston element (see bottommost pair of reference numeral 5s in Fig. 1), and the resilient frame (see reference numeral 4 in between the pairs of reference numeral 5s) are injection moulded as a single piece (see [0030] ‘the piston is injection moulded” and Fig. 1 which shows the single piece).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe and Cabiri with a teaching of Hetting such that the actuating piston element, the passive piston element and the resilient frame are injection moulded as a single piece. One of ordinary skill in the art would have been motivated to make this modification, as Hetting teaches that when the piston is injection moulded the piston can be made with lower tolerances than afforded by technologies such as vulcanization, which is commonly used in the manufacture of traditional rubber pistons (see [0030] of Hetting).
The injector of Dubbe and Cabiri modified in view of Hetting will hereinafter be referred to as the injector of Dubbe, Cabiri, and Hetting.
With regards to claim 20, the injector of Dubbe, Cabiri, and Hetting teaches the claimed invention of claim 19, and the injector of Dubbe ,Cabiri, and Hetting further teaches that the axial length of the compressible section is in the range of 30% to 90% of the total axial length of the piston assembly in a relaxed state (see the aforementioned calculations under claim 1 which showed that the axial length of the compressible section is 48.6% of the total axial length of the piston assembly in a relaxed state which is within the range of 30% to 90%).
With regards to claim 21, the injector of Dubbe ,Cabiri, and Hetting teaches the claimed invention of claim 19, however, Dubbe is silent with regards to the elastic polymer is a thermoplastic elastomer having a Shore A hardness in the range of 50 to 90.
Nonetheless, Hetting further teaches that the elastic polymer is a thermoplastic elastomer (See [0030] “the piston of the invention is made by injection moulding from an appropriate thermoplastic polymer”) having a Shore A hardness in the range of 50 — 90 (See [0030] “has a Shore A hardness in the range of about 50 to 90” and claim 32 “the piston has a Shore A hardness in the range of 50 to 90”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe, Cabiri, and Hetting with a further teaching of Hetting such that the elastic polymer is a thermoplastic elastomer having a Shore A hardness in the range of 50 to 90. One of ordinary skill in the art would have been motivated to make this modification, as Hetting teaches that the deformable sealing element is made from a material of an appropriate hardness and elasticity to ensure that the annular gap between the piston and the inner wall of the cylinder is sealed wherein thermoplastic elastomers are examples of these materials (see [0030] of Hetting). Furthermore, a Shore A hardness within the range of 50 – 90 is desirable as it enables the piston to exert a sufficient force against the inner wall of the cylinder and thereby provide a static friction to resist a substantial pressure when exposed to pressure filling through the hypodermic needle (see [0030] of Hetting).
With regards to claim 22, the injector of Dubbe, Cabiri, and Hetting teaches the claimed invention of claim 19, and the injector of Dubbe, Cabiri, and Hetting further teaches that the resilient frame has a volumetric fraction of the compressible section in the range of 10% to 40% of the volume of the compressible section (see the aforementioned calculations under claim 1, wherein, the resilient frame has a volumetric fraction of 26.28% which is within the range of 10% to 40%).
With regards to claim 27, the injector of Dubbe, Cabiri, and Hetting teaches the claimed invention of claim 19, however, this embodiment of Dubbe is silent with regards to the injector having a break loose force (BLF), which is less than twice as high as a glide force of the injector. 
Nonetheless, a separate embodiment of Dubbe further teaches (Fig. 11) that the piston assembly (see Fig. 11) has a break loose force (BLF) (see Table 1, data row 1 the Break away force equal to 5.16 N) and a glide force (see Table 1, data row 1 the Average Force of 6.3 N and see [0093] “The average force (the arithmetic average of the force applied during the advancement of a sample piston from the initial position to the end position)”). and the BLF is less than twice as high as the glide force (twice the glide force is equal to 12.6 N which the break loose force is less than).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe, Cabiri, and Hetting with a further teaching from another embodiment of Dubbe such that the piston assembly has a break loose force (BLF) and a glide force and that the BLF is less than twice as high as the glide force. One of ordinary skill in the art would have been motivated to make this modification, as the piston assembly of this invention provides for a relatively low break away force which makes it useable for very high viscous materials. Further the piston of the invention provides for a sufficiently high sliding force that allows smooth movement of the piston even when used with low viscous material. Therefore, the piston of the invention generally allows for dispensing of rather high viscous materials as well as for dispensing of rather low viscous materials which makes is more universally usable relative to a piston of the prior art (see [0067] of Dubbe).
With regards to claim 28, the injector of Dubbe, Cabiri, and Hetting teaches the claimed invention of claim 19, and Dubbe further teaches (Figs. 1, 2, 3, 5 and 6) that the injector does not comprise a lubricant (the injector shown in Figs. 1, 2, 3, 5, and 6 does not disclose the use of a lubricant therefore the Examiner has determined that the injector does not comprise a lubricant).
With regards to claim 29, the injector of Dubbe, Cabiri, and Hetting teaches the claimed invention of claim 19, and Dubbe further teaches that the cylinder (20) has an inner diameter in the range of 2 mm to 10 mm (see [0055] “a cartridge 20 with a chamber 21” and see [0064] “the inner diameter of the chamber 21 is preferably 7.9. +-.0.05 mm”).
With regards to claim 30, the injector of Dubbe, Cabiri, and Hetting teaches the claimed invention of claim 19, however, Dubbe is silent with regards to the cylinder being prefilled with a pharmaceutical composition. 
Nonetheless, Hetting further teaches that the cylinder (2) is prefilled with a pharmaceutical composition (See [0051] “the outlet section of the cylinder, is prefilled with a pharmaceutical composition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injector of Dubbe, Cabiri, and Hetting with a further teaching of Hetting such that the cylinder is prefilled with a pharmaceutical composition. One of ordinary skill in the art would have been motivated to make this modification, as Hetting discloses that it is preferred for a cylinder to be prefilled with the pharmaceutical composition in the correct dose for delivery to the subject (see [0051] of Hetting).
With regards to claim 31, the injector of Dubbe, Cabiri, and Hetting teaches the claimed invention of claim 19, and Dubbe further teaches (Figs. 1, 2, 3, 5, and 6) that the actuating piston element (9) and the passive piston element (5) each comprise one convex deformable sealing element (6,7, see [0014] “a front seal with a convex outermost edge”, and [0063] “the piston 1 may include a rear seal 9…Those seals may be designed in the same manner as the front seal 5” therefore the actuating piston element and the passive piston element each comprise one convex deformable sealing element), which deformable sealing element abuts the inner wall of the cylinder (see at 8 in Fig. 1 and see Fig. A above).

Claims 16 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubbe and Cabiri as applied to claim 1 above, and further in view of Laubach et al. (US 2016/0082193; hereinafter Laubach).
With regards to claim 16, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1; however, Dubbe is silent with respect to at least one of the actuating piston element, the passive piston element, or the resilient frame comprise one or more stabilising fins.
Nonetheless, Laubach teaches at least one of the actuating piston element (26), the passive piston element (36; see [0022] “Moreover, the trim edge 36 may form one of the other components of the piston body…the sealing portion 26”), or the resilient frame (see structure between 26 and 36 in Fig. 2) comprise one or more stabilising fins (Fig. 2, #32 and [0020] “stabilizing ribs”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify at least one of the actuating piston element, the passive piston element, or the resilient frame of the injector of Dubbe and Cabiri with a teaching of Laubach such that the at least one of the actuating piston element, the passive piston element, or the resilient frame comprise one or more stabilising fins. One of ordinary skill in the art would have been motivated to make this modification, in order to provide stability to the piston body (See [0020] of Laubach).
With regards to claim 32, the injector of Dubbe and Cabiri teaches the claimed invention of claim 1, however, Dubbe is silent with regards to the actuating piston element comprises one or more stabilising fins providing a non-sealing contact between the actuating piston element and the inner wall of the cylinder and/or wherein the passive piston element comprises one or more stabilising fins providing a non-sealing contact between the passive piston element and the inner wall of the cylinder.
Nonetheless, Laubach teaches that the actuating piston element (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. D) comprises one or more stabilising fins (32 and see [0020] “stabilizing ribs 32”) providing a non-sealing contact between the actuating piston element and the inner wall of the cylinder (see [0020] “the ribs 32 may perform some sealing functions within the barrel 12” wherein the Examiner has determined that the rib is not required to perform a sealing function based on this teaching) and/or wherein the passive piston element (see Fig. D and see [0022] “Moreover, the trim edge 36 may form one of the other components of the piston body…the sealing portion 26”), comprises one or more stabilising fins (32 and see [0020] “stabilizing ribs 32”) providing a non-sealing contact between the passive piston element and the inner wall of the cylinder (see [0020] “the ribs 32 may perform some sealing functions within the barrel 12” wherein the Examiner has determined that the rib is not required to perform a sealing function based on this teaching).

    PNG
    media_image4.png
    413
    659
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify at least one of the actuating piston element, the passive piston element, or the resilient frame of the injector of Dubbe and Cabiri with a teaching of Laubach such that the actuating piston element comprises one or more stabilising fins providing a non-sealing contact between the actuating piston element and the inner wall of the cylinder and/or wherein the passive piston element comprises one or more stabilising fins providing a non-sealing contact between the passive piston element and the inner wall of the cylinder. One of ordinary skill in the art would have been motivated to make this modification, in order to provide stability to the piston body (See [0020] of Laubach).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubbe, Cabiri, and Hetting as applied to claim 19 above, and further in view of Laubach.
With regards to claim 33, the injector of Dubbe, Cabiri, and Hetting teaches the claimed invention of claim 1, however, Dubbe is silent with regards to the actuating piston element comprises one or more stabilising fins providing a non-sealing contact between the actuating piston element and the inner wall of the cylinder and/or wherein the passive piston element comprises one or more stabilising fins providing a non-sealing contact between the passive piston element and the inner wall of the cylinder.
Nonetheless, Laubach teaches that the actuating piston element (see Fig. D above) comprises one or more stabilising fins (32 and see [0020] “stabilizing ribs 32”) providing a non-sealing contact between the actuating piston element and the inner wall of the cylinder (see [0020] “the ribs 32 may perform some sealing functions within the barrel 12” wherein the Examiner has determined that the rib is not required to perform a sealing function based on this teaching) and/or wherein the passive piston element (see Fig. D above and see [0022] “Moreover, the trim edge 36 may form one of the other components of the piston body…the sealing portion 26”), comprises one or more stabilising fins (32 and see [0020] “stabilizing ribs 32”) providing a non-sealing contact between the passive piston element and the inner wall of the cylinder (see [0020] “the ribs 32 may perform some sealing functions within the barrel 12” wherein the Examiner has determined that the rib is not required to perform a sealing function based on this teaching).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify at least one of the actuating piston element, the passive piston element, or the resilient frame of the injector of Dubbe, Cabiri, and Hetting with a teaching of Laubach such that the actuating piston element comprises one or more stabilising fins providing a non-sealing contact between the actuating piston element and the inner wall of the cylinder and/or wherein the passive piston element comprises one or more stabilising fins providing a non-sealing contact between the passive piston element and the inner wall of the cylinder. One of ordinary skill in the art would have been motivated to make this modification, in order to provide stability to the piston body (See [0020] of Laubach).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783